Exhibit 10.1

RETENTION AGREEMENT

THIS AGREEMENT is made by and between The Babcock & Wilcox Company, a
corporation duly organized and validly existing under the laws of the State of
Delaware (the “Company” or “Employer”) and Christofer M. Mowry (“Executive”) as
of the 17th day of December, 2013 (the “Agreement”). The Company, the Employer
and Executive are collectively referred to herein as the “Parties”.

In consideration of the mutual covenants and agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby expressly acknowledged, the Parties agree as follows:

While employed during the Agreement Term (as defined in Paragraph 1 below),
Executive shall be entitled to receive the compensation and benefits set forth
below in Paragraph 2. If the Company, with the prior approval of its Board of
Directors, engages in a “Transaction” with an Effective Date (this term and
other capitalized terms not otherwise defined herein have the meaning set forth
in Paragraph 13 below) within the Agreement Term, Executive shall be entitled to
the compensation and benefits detailed below in Paragraph 3. For purposes of
this Agreement, the term “Transaction” means whether in one or a series of
related transactions, the acquisition by an unaffiliated buyer(s), directly or
indirectly, of (a) a majority of the capital stock of Babcock & Wilcox mPower,
Inc. or a majority of the membership interests in Babcock & Wilcox Modular
Reactors, LLC or in Generation mPower, LLC, (“GmP”), or (b) all or a majority of
the assets of the mPower small modular reactor business. In addition, if
Executive’s employment is terminated under certain circumstances described below
before the expiration of the Agreement Term, Executive will be entitled to the
compensation and benefits detailed below in Paragraph 4.

 

1. Agreement Term. The term of this Agreement shall commence on the date this
Agreement is fully executed by the Parties and shall continue until the earlier
of (i) the date Executive’s employment is terminated with the Employer, the
Company and all of their respective Affiliates (the “Termination Date”), or
(ii) the later of (a) the day before the second anniversary of the date this
Agreement is fully executed by Parties, or (b) the expiration of the Transition
Period as defined in Paragraph 3 below (the “Agreement Term”).

 

2. Compensation and Benefits During the Agreement Term. Except as otherwise
provided in Paragraph 3 below, during the Agreement Term Executive shall be
entitled to the following compensation and benefits:

 

  (a) Base Salary. Effective November 13, 2013, Executive’s initial annualized
base salary shall be $430,000.00 (Four Hundred Thirty Thousand Dollars), and
shall be increased to $455,000.00 (Four Hundred Fifty Five Thousand Dollars) and
$485,000.00 (Four Hundred Eighty Five Thousand Dollars) effective April 1, 2014
and April 1, 2015, respectively.

 

  (b)

Benefits. Subject to the terms and conditions of the applicable plans, Executive
and, if permitted by the applicable plan, his eligible dependents, will continue
to be participants in the employer-sponsored welfare benefit plans and The
Babcock & Wilcox Company Thrift Plan (the “Employee Plans”), and will receive
such other benefits which senior executives of the Company



--------------------------------------------------------------------------------

  generally receive from time to time, including participation in the financial
planning services program, the Supplemental Executive Retirement Plan (“SERP”)
and the Defined Contribution Restoration Plan (the “Restoration Plan”), but
excluding participation in The Babcock & Wilcox Executive Severance Plan and,
subject to subparagraph (d) of this Paragraph 2, The Babcock & Wilcox Long Term
Incentive Plan (“LTIP”). Executive acknowledges that the Company may change its
benefit programs in which senior executive officers of the Company participate
from time to time, and that such changes may result in certain benefit programs
in which senior executive officers of the Company participate being amended or
terminated.

 

  (c) Annual Incentive Compensation. During the Agreement Term, Executive will
be eligible for participation in The Babcock & Wilcox Company Executive
Incentive Compensation Plan (“EICP”). If a target award is generated under the
EICP, Executive’s award would be 70% of the base salary paid to Executive during
the applicable performance measurement period, effective for the full 2013
performance measurement period and each annual performance measurement period
thereafter.

 

  (d) Equity Awards. On the date this Agreement is fully executed by the
Parties, Executive shall be granted an equity award under LTIP valued at
$800,000.00 (Eight Hundred Thousand Dollars). Such award shall be comprised of
Restricted Stock Units (“RSUs”) and Performance Restricted Stock Units (“PRSUs”)
as described in Clauses 1) and 2) below. The number of Units granted shall be
calculated based on the average of the closing price of a share of common stock
of the Company during the thirty (30) calendar day period ending on the business
day immediately preceding the date of grant. Executive shall not be entitled to
receive any other equity awards during the Agreement Term.

 

  1) RSUs. Executive shall receive a grant of RSUs valued at $400,000.00 (Four
Hundred Thousand Dollars) on the date of grant. The terms and conditions of this
RSU award are set forth in Exhibit A which is attached hereto and incorporated
herein by reference.

 

  2) PRSUs. Executive shall receive a grant of PRSUs valued at $400,000.00 (Four
Hundred Thousand Dollars) on the date of grant. The terms and conditions of this
PRSU award are set forth in Exhibit B which is attached hereto and incorporated
herein by reference.

 

3. Employment, Compensation and Benefits Payable Following a Transaction. If a
Transaction occurs and Executive is not employed (as an employee or independent
contractor) by the purchaser or one of its subsidiaries or affiliates pursuant
to an Agreed-Upon Employment Arrangement (as defined in Paragraph 13), then at
the discretion of the Employer, executive’s employment may be terminated or
Executive may continue to be employed by the Employer for a maximum of eighteen
(18) months from the Effective Date of such Transaction (the “Transition
Period”). If continued, Executive’s employment with the Employer and its
Affiliates shall terminate no later than the last day of such eighteen month
period. If Employer elects not to continue the employment of Executive or
Executive’s employment terminates during or upon the expiration of the
Transition Period, he shall be entitled to the compensation and benefits
described in Paragraph 4. During the period beginning on the thirty-first day of
the Transition Period Executive shall be entitled to the following compensation
and benefits:

 

  (a) Base Salary. Executive’s annualized base salary during the Transition
Period shall be $500,000.00 (Five Hundred Thousand Dollars).

 

2



--------------------------------------------------------------------------------

  (b) Benefits. Subject to the terms and conditions of the applicable plans,
Executive and, if permitted by the applicable plan, his eligible dependents,
will continue to be participants in the Employee Plans, and will receive such
other benefits which senior executives of the Company generally receive from
time to time, including participation in the financial planning services
program, SERP, the Restoration Plan and LTIP, but excluding participation in The
Babcock & Wilcox Executive Severance Plan. Executive acknowledges that the
Company may change its benefit programs in which senior executive officers of
the Company participate from time to time, and that such changes may result in
certain benefit programs in which senior executive offices of the Company
participate being amended or terminated.

 

  (c) Annual Incentive Compensation. Executive will be eligible for
participation in the EICP. If a target award is generated under the EICP,
Executive’s award would be 100% of the base salary paid to Executive during the
period beginning on the thirty-first day of the Transition Period and continuing
through any applicable performance measurement period.

 

4. Compensation and Benefits Payable Upon Termination of Employment. Subject to
the provisions of Paragraph 9 below, upon termination of Executive’s employment
during the Agreement Term, Executive will be entitled to receive the benefits
specified in subparagraph (a) or (b) of this Paragraph 4; provided Executive has
executed and delivered (x) the release agreement attached hereto as Exhibit C as
provided in paragraph (f) thereof and such release is no longer subject to
revocation (unless Executive’s employment terminates by reason of his death),
and (y) if a Transaction has occurred the transaction declaration attached
hereto as Exhibit D. For the avoidance of doubt, Executive shall be entitled to
receive the “Accrued Compensation and Benefits” as defined in subparagraph
(a) below whether or not he executes such release agreement. Executive expressly
waives any right to receive severance benefits under any severance plan, policy
or arrangement of the Company or the Employer, including but not limited to The
Babcock & Wilcox Company Executive Severance Plan, during the term of the
Agreement.

 

  (a)

Termination for Cause or Resignation Without Good Reason. If Executive’s
employment is terminated for Cause or Executive resigns without Good Reason
during the Agreement Term, Executive will not be entitled to receive any base
salary or incentive compensation or to participate in any Employee Plans or
other benefit programs or arrangements with respect to future periods after the
date of such termination or resignation, except for the right to receive
(i) accrued but unpaid base salary through the date of termination of
employment, to be paid in accordance with the Company’s normal payroll
practices, (ii) payment for accrued but unused vacation through the date of
termination of employment, (iii) any unreimbursed business expenses incurred by
the Executive prior to the date of termination (to be paid in accordance with
Company’s normal expense reimbursement practices) and (iv) benefits to which the
Executive is

 

3



--------------------------------------------------------------------------------

  entitled under the terms of the Company’s plans, programs and arrangements in
which the Executive participated prior to the date of his termination of
employment, including, without limitation, the Employee Plans, SERP, Restoration
Plan, EICP and LTIP (in accordance with the terms thereof) but excluding any
severance plan (sub-clauses (i) through (iv) of this Paragraph 4(a),
collectively, the “Accrued Compensation and Benefits”). Any unvested portion of
any previously granted and still outstanding awards under The Babcock & Wilcox
Company Long Term Incentive Plan and any unvested portion of the grants of RSUs
and PRSUs described in Paragraph 2(d) shall be forfeited.

 

  (b) Termination Without Cause, Resignation for Good Reason. If Executive’s
employment is terminated during the Agreement Term (i) by the Employer without
Cause, (ii) by Executive for Good Reason, (iii) upon the last day of the
eighteen month Transition Period (unless by the Company for Cause), or (iv) by
reason of Executive’s death or Disability, Executive (or his beneficiary in the
case of his death) will be entitled to receive the payments and benefits set
forth in the following Clauses 1) through 7):

 

  1) The Accrued Compensation and Benefits;

 

  2) Payment of the actual amount of the bonus determined under the EICP for the
prior calendar year (the “prior performance year”) if such bonus has not been
paid as of the date Executive’s employment terminated, provided Executive’s
termination occurs after the completion of such prior calendar year (the amount
of the bonus for the prior performance year shall be determined under the EICP
and paid on the same basis and at the same time as the determination and payment
of the bonuses for the other senior executive officers participating in the
EICP);

 

  3) If, during the Transition Period, Executive’s employment terminates prior
to the end of a calendar year (the “transition performance year”), Executive
shall be entitled to payment of the actual amount of pro-rated bonus determined
under the EICP for such year but only as it relates to the Transition Period
through the date of his termination (the amount of the bonus for the transition
performance year shall be determined under the EICP and paid on the same basis
and at the same time as the determination and payment of the bonuses for the
other senior executive officers participating in the EICP);

 

  4) Any interest in any outstanding unvested equity awards granted under The
Babcock & Wilcox Long Term Incentive Plan (“LTIP”) prior to the date of this
Agreement or during the Transition Period which would otherwise be forfeited
shall vest in accordance with the vesting schedule set forth in the applicable
award agreement for termination of employment in connection with a reduction in
force and shall be payable, in the case of Restricted Stock Units, within 30
days of the expiration of the revocation period described in paragraph (f) of
Exhibit C and in the case of Performance Shares and Performance Restricted Stock
Units, no later than March 15 of the calendar year following the close of the
applicable performance measurement period. Any outstanding vested Options shall
remain exercisable for the twelve (12) month period beginning on the Termination
Date;

 

4



--------------------------------------------------------------------------------

  5) Any outstanding unvested RSU’s granted pursuant to Paragraph 2(d)(1) above
shall become fully vested on the Termination Date and shall be payable within 30
days of the vesting date(s) that would have applied if vesting had not been
accelerated hereunder as provided in Exhibit A and any outstanding unvested
PRSUs granted pursuant to Paragraph 2(d)(2) above shall vest and be payable as
provided in Exhibit B;

 

  6) All of Executive’s interest in SERP and the Restoration Plan shall
immediately vest and become non-forfeitable. Such interest shall be payable in
accordance with the terms of SERP and the Restoration Plan; and

 

  7) Cash severance payments equal to two (2) times Executive’s annualized base
salary on the Termination Date, payable in twelve (12) equal monthly
installments. The first payment shall be made on the first day of the month
coincident with or next following the expiration of the revocation period
described in paragraph (f) of Exhibit C hereto, and the remaining installments
shall be paid on the first day of each of the eleven calendar months thereafter.
No payments shall be made under this Clause 7) if Executive’s employment is
terminated during the Agreement Term in connection with a Transaction and
Executive is retained by GmP or any successor or affiliate of GmP at any time
during the 30-day period beginning on the Effective Date of such Transaction. In
the event that Executive is not then employed (as an employee or independent
contractor) by GmP or a successor or affiliate of GmP pursuant to an Agreed-Upon
Employment Arrangement and is subsequently hired by GmP or a successor or
affiliate of GmP within two (2) years of his Termination Date, any unpaid
severance benefits otherwise payable pursuant to this Clause 7) shall be
forfeited and Executive shall repay to the Company an amount equal to the cash
severance payments received under this Clause 7).

 

  (c) Resignation from Certain Positions. Executive shall be deemed to have
resigned (without any further action required by Executive) from all other
offices and positions he holds with the Company, the Employer and any of their
subsidiaries or affiliates and GmP effective on his Termination Date and such
resignations shall be deemed to have been accepted.

 

5.

Confidentiality and Non-Disclosure. Executive acknowledges that the Company, the
Employer and/or their Affiliates and Ventures have previously provided him with
Confidential Information (as defined below) and will provide him with
Confidential Information during the Agreement Term and the Transition Period, if
applicable, and that the unauthorized disclosure of such Confidential
Information will result in irreparable harm to the Company, the Employer and/or
their Affiliates and Ventures. Executive further acknowledges that the
preservation and protection of Confidential Information is an essential part of
his employment with the Employer and that he has a duty of fidelity and trust to
the Company, the Employer and their Affiliates and Ventures in handling
Confidential Information. Executive shall not knowingly disclose or make
available to any other person or entity, or use for his own personal gain, any
Confidential Information. For purposes of this Agreement, the term “Confidential
Information” means any and all information, data and knowledge that has been
created, discovered, developed or otherwise become known to the Company or any
of its Affiliates or Ventures, or in which property rights have been assigned or
otherwise conveyed to the Company, the Employer or any of their Affiliates or
Ventures, which information, data or knowledge

 

5



--------------------------------------------------------------------------------

  has commercial value in the business in which the Company, the Employer or any
of their Affiliates or unconsolidated joint ventures is engaged, except such
information, data or knowledge that (a) becomes generally available to the
public other than as a result of a violation of the terms of this Agreement,
(b) is authorized by notice in writing from the Company for release by
Executive, or (c) is required by law or legal process (in which case Executive
shall notify the Company of such legal or judicial proceeding as soon as
practicable following his receipt of notice of such a proceeding, and permit the
Company to seek to protect its interests and information).

 

6. Undertakings By Executive. Executive agrees that on the Termination Date he
will immediately deliver to the Company (and will not keep in his possession,
recreate or deliver to anyone else) all Confidential Information as well as all
other devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, customer
or client lists or information, or any other documents or property, in whatever
medium stored (including all reproductions of the aforementioned items)
belonging to the Company, the Employer or any of their Affiliates or Ventures,
regardless of whether such items were prepared by Executive, and any credit
cards, keys, access cards, calling cards, computer equipment and software,
telephone, facsimile or other property of the Company, or any Affiliate or
Venture. Executive further agrees that he shall provide such cooperation and
support to the Company and its Affiliates as may be requested with respect to
any matters that may arise following his termination of employment relating to a
Transaction.

 

7. Non-Solicitation And Non-Competition.

 

  (a) In consideration of the payments and promises provided under this
Agreement, the sufficiency of which is expressly acknowledged, Executive agrees
that during his employment with the Employer, and for the twenty-four (24) month
period following the termination of such employment he shall not, without the
prior written consent of the Company, directly or indirectly, (i) induce, entice
or solicit (or attempt to induce, entice or solicit) any person who is an
employee of the Company or any of its Affiliates or Ventures to leave the
employment of the Company or any of its Affiliates or Ventures, (ii) solicit or
attempt to solicit the business of any acquisition prospect of the Company or
any of its Affiliates or Ventures with whom Executive had any actual contact
while employed by the Company, the Employer or any of their Affiliates, or
(iii) hire, engage, employ or assist any third party in hiring, engaging or
employing any person who is at such time (or was at any time within six
(6) months prior to the date of such employment or engagement) employed or
engaged by the Company or any of its Affiliates or Ventures as an employee,
agent, representative, consultant or independent contractor to perform any work
or render any service similar or related to that provided by such person to the
Company or any of its Affiliates or Ventures. The provisions of this Paragraph
7(a) shall not prohibit Executive from speaking with persons who respond to
general advertisements or who contact a business with which Executive is
affiliated through an independent recruiting firm that has not been directed to
solicit interest from any person who is an employee of the Company, any of its
Affiliates or Ventures.

 

6



--------------------------------------------------------------------------------

  (b) In consideration of the payments and promises provided under this
Agreement, the sufficiency of which is expressly acknowledged, Executive agrees
that during his employment with the Employer and for the twenty-four (24) month
period following the termination of such employment he will not, without the
prior written consent of the Company (which consent may be granted or withheld
in the Company’s sole discretion), acting alone or in conjunction with others,
either directly or indirectly, engage in any business that is in competition
with B&W mPower, Inc., GmP, Babcock & Wilcox Canada Ltd., or Babcock & Wilcox
Nuclear Energy Inc. (collectively, the “Business”), or accept employment with or
render services to such business as an officer, agent, employee, independent
contractor or consultant, or otherwise engage in activities that are in
competition with the Business. The foregoing restrictions of this Paragraph 7(b)
shall not apply to the ownership by Executive of the shares of a company the
stock of which is traded either on a national or regional stock exchange where
Executive and any related party owns less than 1% (one percent) of the company.

 

  (c) In consideration of the payments and promises provided under this
Agreement, the sufficiency of which is expressly acknowledged, Executive agrees
that during his employment with the Employer and for the twenty-four (24) month
period following the termination of such employment he will not perform any act,
engage in any conduct or course of action or make or publish any adverse or
untrue or misleading statement which has or may reasonably have the effect of
demeaning the name or business reputation of the Company, an Affiliate or a
Venture or which adversely affects or may reasonably be expected to adversely
affect the best interests (economic or otherwise) of the Company, an Affiliate
or a Venture.

 

  (d) The restrictions contained in subparagraphs (a) and (b) of this Paragraph
7 are geographically limited to areas or territories within the United States or
in any foreign country where the Business engages (or has definite plans to
engage) in operations or the marketing of its products or services on the date
of termination of employment.

 

  (e) Executive acknowledges that he has received valuable consideration from
the Company as provided in this Agreement for the release set forth in Exhibit
C, the declaration set forth in Exhibit D and the covenants and undertakings set
forth in Paragraphs 5, 6 and 7, that the consideration provided by the Company
gives rise to an interest of the Company and its Affiliates and Ventures in
restraining Executive from engaging in certain conduct described in Paragraphs
5, 6 and 7 of this Agreement and that the restrictive covenants and undertakings
are designed to enforce Executive’s consideration or return promises under this
Agreement. Additionally, Executive acknowledges that the restrictive covenants
contain limitations as to time, geographical area, and scope of activity to be
restrained that are reasonable and do not impose a greater restraint than is
necessary to protect the Company’s relationship with its customers, goodwill or
other legitimate business interests of the Company and its Affiliates and
Ventures, including, but not limited to, the Company’s and its Affiliates’ and
Ventures’ need to protect their Confidential Information. The Company may notify
any person or entity employing or contracting with Executive or evidencing an
intention of employing or contracting with Executive of the existence and
provisions of this Agreement.

 

7



--------------------------------------------------------------------------------

8. Enforcement of Covenants and Undertakings. In the event the Company
determines reasonably and in good faith that Executive has materially breached,
or has attempted or threatened to materially breach any term of Paragraph 5, 6
or 7 of this Agreement, in addition to any other remedies at law or in equity
the Company may have available to it, it is agreed that the Company shall be
entitled, upon application to any court of competent jurisdiction, to a
temporary restraining order or preliminary injunction (without the necessity of
(a) proving irreparable harm, (b) establishing that monetary damages are
inadequate, or (c) posting any bond with respect thereto) against Executive
prohibiting such breach or attempted or threatened breach by proving only the
existence of such breach or attempted or threatened material breach.

 

9. Repayment and Forfeiture. Executive agrees that in the event that he
(a) materially breaches any term of Paragraph 5, 6 or 7 of this Agreement,
(b) challenges the validity of all or any part of Paragraphs 5, 6 or 7 and all
or any part of Paragraphs 5, 6 or 7 is found as a result of such challenge to be
invalid or unenforceable for any reason whatsoever by a court of competent
jurisdiction, or (c) engaged in any activity during the Agreement Term that
would have constituted Cause, in addition to any other remedies at law or in
equity the Company may have available to it, (i) Executive shall repay to the
Company the net, after tax proceeds of any compensation paid under Paragraph
2(d) and 4(b) of this Agreement (other than the “Accrued Compensation and
Benefits”), (ii) any unsold shares of Company common stock distributed pursuant
to Paragraph 2(d) shall be cancelled, (iii) any remaining cash severance
payments otherwise payable pursuant to Paragraph 4(b)(5) shall be forfeited, and
(iv) any RSUs or PRSUs granted pursuant to Paragraph 2(d) that remain
outstanding following the termination of Executive’s employment with the Company
shall be forfeited. Any repayment and/or forfeiture provisions in any of the
Company’s underlying plan documents, LTIP award agreements or other Company
policies shall continue in full force and effect. Executive agrees that all
payments under this Agreement (including, without limitation, the base salary
and all incentive compensation, if and to the extent subject to the Dodd-Frank
Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”), will be
subject to any other forfeiture or repayment required under the Dodd-Frank Act
and regulations and rulings issued thereunder.

 

10. Miscellaneous Provisions.

 

  (a) Failure on the part of the Company, the Employer or Executive at any time
to insist on strict compliance by the other party with any provisions of this
Agreement shall not constitute a waiver of either party’s obligations in respect
thereof, or of either party’s right hereunder to require strict compliance
therewith in the future.

 

  (b) The obligations set forth in this Agreement are severable and divisible,
and the unenforceability of any clause or portion thereof shall not affect the
enforceability of the remainder of such clause or of any other obligation
contained herein.

 

  (c)

The Company and the Employer shall be entitled to withhold from amounts payable
under this Agreement such Federal, state, local, foreign or excise taxes as
shall be required or permitted to be withheld pursuant to applicable law or
regulation. Executive acknowledges that other than the Employer and the
Company’s obligation to withhold and remit applicable income and/or employment
taxes and pay their respective share of any applicable payroll

 

8



--------------------------------------------------------------------------------

  taxes, Executive is solely responsible for any and all taxes, interest and
penalties that may be imposed with respect to the payments and benefits provided
under this Agreement. The Company encourages Executive to obtain independent
advice with respect to the tax consequences of this Agreement.

 

  (d) It is the intent of the parties that the provisions of this Agreement
either comply with Code Section 409A and the Treasury regulations and guidance
issued thereunder or that one or more elements of compensation or benefits be
exempt from Code Section 409A. Accordingly, the parties intend that this
Agreement be interpreted and operated in a manner consistent with such
requirements in order to avoid the application of penalty taxes under Code
Section 409A to the extent reasonably practicable. Any payments under this
Agreement that may be excluded from Section 409A under the short-term deferral
and separation pay exemptions shall be excluded to the maximum extent possible.
For purposes of Section 409A, each installment payment provided under this
Agreement shall be treated as a separate payment. Executive expressly
acknowledges that he is a “specified employee” (within the meaning of Code
Section 409A) and any payments under this Agreement triggered by his “separation
from service” (within the meaning of Code Section 409A) that are not exempt from
Code Section 409A are subject to the six month delay required under Code
Section 409A. The Company shall neither cause nor permit: (i) any payment,
benefit or consideration to be substituted for a benefit that is payable under
this Agreement if such action would result in the failure of any amount that is
subject to Code Section 409A to comply with the applicable requirements of Code
Section 409A; (ii) any payment subject to Code Section 409A to be accelerated or
deferred in violation of Code Section 409A; or (iii) any adjustments to any
equity interest to be made in a manner that would result in the equity
interest’s becoming subject to Code Section 409A unless, after such adjustment,
the equity interest is in compliance with the requirements of Code Section 409A
to the extent applicable. The termination of Executive’s employment hereunder is
intended to constitute a “separation from service” for purposes of Code
Section 409A and a termination of Executive’s employment for Cause or
resignation for Good Reason are intended to constitute an “involuntary
separation from service” for purposes of Code Section 409A.

 

  (e) Captions contained in this Agreement are for reference purposes only, and
are not intended by either party to describe, interpret, define, broaden or
limit the scope, extent or intent of this Agreement or any of its provisions.

 

  (f) All notices and other communications provided for by this Agreement shall
be in writing and shall be deemed to have been duly given when (a) delivered by
hand, (b) sent by facsimile or email to the facsimile number or email address
given below, provided that a copy is also sent by a nationally recognized
overnight delivery service, (c) the day after being sent by a nationally
recognized overnight delivery service, or (d) three days after being mailed by
United States Certified Mail, return receipt requested, postage prepaid,
addressed as follows:

If to Executive: At his most recent address on file with the Company

 

9



--------------------------------------------------------------------------------

If to the Company:

13024 Ballantyne Corporate Place, Suite 700

Charlotte, NC 28277

Attn: General Counsel

Facsimile: 704-625-4830

Or to such other address as Executive or the Company may hereafter specify in a
notice furnished in writing in accordance with this Paragraph 10(f).

 

  (g) Executive and the Company acknowledge that the employment of Executive by
the Company is “at will,” subject to the Executive’s and Company’s respective
rights and obligations under this Agreement.

 

11. Entire Agreement. The Parties agree and acknowledge that this Agreement
contains and comprises the entire agreement and understanding between the
Parties, that no other representation, promise, covenant or agreement of any
kind whatsoever has been made to cause any party to execute this Agreement, and
that all agreements and understandings between the Parties are embodied and
expressed in this Agreement. The Parties also agree that the terms of this
Agreement shall not be amended or changed except in writing and signed by
Executive and a duly authorized agent of the Company and the Employer. The
Parties to this Agreement further agree that this Agreement shall be binding on
and inure to the benefit of Executive and the Company, their respective
successors, assigns, the Releasees (as defined in Exhibit C), the Affiliates and
the Ventures, each as defined in this Agreement. Any other agreements or
understandings between the parties, whether written or oral, are hereby null and
void. For the avoidance of doubt, if Employee is or becomes entitled to payments
and benefits under Paragraph 4 of this Agreement and the Change in Control
Agreement between the Company and Employee, dated as of November 8, 2013 (as may
be amended or replaced, the “Change in Control Agreement”), Employee will
receive payments and benefits only under Paragraph 9 of this Agreement (and not
under the Change in Control Agreement).

 

12. Applicable Law. The validity, interpretation, construction and performance
of this Agreement will be governed by and construed in accordance with the
substantive laws of the State of North Carolina, but without giving effect to
the principles of conflict of laws of such State. The parties agree that venue
and jurisdiction for any litigation arising out of or related to this Agreement
or regarding the validity of this Agreement shall lie with a court of competent
jurisdiction in Charlotte, North Carolina.

 

13. Defined Terms. In addition to the terms defined elsewhere herein, the
following terms will have the following meanings when used herein with initial
capital terms:

 

  (a)

“Agreed-Upon Employment Arrangement” shall mean a mutually-agreed upon
employment agreement and/or other agreement to which Executive and a purchaser
or other entity causing a Transaction (or one of its subsidiaries or affiliates)
are parties and which pertains to Executive’s employment with purchaser and/or
such other entity following a Transaction. For avoidance of doubt, an employment
agreement and/or other agreement shall not

 

10



--------------------------------------------------------------------------------

  constitute an “Agreed-Upon Employment Arrangement” unless agreed to by
Executive in his sole discretion and nothing herein shall require or obligate
Executive to enter into any such agreement or arrangement if Executive
determines for any reason or no reason not to do so.

 

  (b) “Affiliate” means an affiliate of the Company, GmP or any member of GmP,
as the context requires, within the meaning of Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934.

 

  (c) “Cause” shall mean:

 

  (i) the willful and continued failure of Executive to perform substantially
Executive’s duties with the Company or an Affiliate or Venture (occasioned by
reason other than physical or mental illness or disability of Executive) after a
written demand for substantial performance is delivered to Executive by the
Compensation Committee of the Board of Directors of the Company or the Chief
Executive Officer of the Company which specifically identifies the manner in
which the Compensation Committee of the Board of Directors of the Company or the
Chief Executive Officer believes that Executive has not substantially performed
him duties, after which Executive shall have thirty days to defend or remedy
such failure to substantially perform him duties;

 

  (ii) the willful engaging by Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company;

 

  (iii) the conviction of Executive with no further possibility of appeal for,
or plea of guilty or nolo contendere by Executive to, any felony;

 

  (iv) the violation by Executive of any of the guidelines set forth in the
Guidelines for GmP Executive External or Internal Decision Making during the
Strategic Evaluation Process set forth in the October 3, 2013 memorandum from J.
Ferland to the GmP Leadership Team;

 

  (v) the violation by Executive of the Company’s business ethics and compliance
program; or

 

  (vi) material misrepresentation, fraud, gross negligence or willful misconduct
by Executive in connection with a Transaction.

The cessation of employment of Executive under subparagraph (i) and (ii) above
shall not be deemed to be for “Cause” unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of a majority of the entire membership of the Compensation Committee of the
Board of Directors of the Company at a meeting of such Committee called and held
for such purpose (after reasonable notice is provided to Executive and he is
given an opportunity, together with his counsel, to be heard before such
Committee), finding that, in the good faith opinion of such Committee, Executive
is guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.

 

11



--------------------------------------------------------------------------------

  (d) “Disability” shall mean a medically determinable physical or mental
impairment that renders Executive unable to engage in any substantial gainful
activity and that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, as reasonably
determined by the Company in its sole discretion.

 

  (e) “Effective Date” of a Transaction shall mean the final closing date of
each sale that results in the completion of a Transaction.

 

  (f) “Good Reason” shall mean any one or more of the following events:

 

  (i) a material diminution in the duties or responsibilities of Executive
during the Agreement Term, but prior to the Transition Period, provided that a
decrease in funding of the B&W mPower program shall not constitute a material
diminution in the duties or responsibilities of Executive unless the Company’s
consolidated actual aggregate mPower program funding contribution for research
and development and selling, general and administrative expenses are less than
$       million during any consecutive twelve month period;

 

  (ii) the failure by the Company to pay, or a material reduction in,
Executive’s annual base salary as in effect on the date of this Agreement or as
same is to be increased from time to time pursuant to this Agreement;

 

  (iii) except as otherwise provided in this Agreement, the failure by the
Company to continue in effect any compensation plan in which Executive
participates under this Agreement which is material to Executive’s total
compensation, unless a comparable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to such plan, or the failure by
the Company to continue Executive’s participation therein (or in a substitute or
alternative plan) on a basis not materially less favorable than existed on the
date hereof, unless the action by the Company applies to all similarly situated
employees;

 

  (iv) except as otherwise provided in this Agreement, the failure by the
Company to continue to provide Executive with material benefits in the aggregate
that are substantially similar to those enjoyed by Executive under any of the
Company’s (or its Affiliates) pension, savings, life insurance, medical, health
and accident, or disability plans in which Executive was participating on the
date hereof if such benefits are material to Executive’s total compensation, the
taking of any other action by the Company which would directly or indirectly
materially reduce any of such benefits or deprive Executive of any fringe
benefit enjoyed by Executive on the date hereof if such fringe benefit is
material to Executive’s total compensation, unless the action by the Company
applies to all similarly situated employees; or

 

12



--------------------------------------------------------------------------------

  (v) a change in the location of Executive’s principal place of employment with
the Company by more than 50 miles from Charlotte, North Carolina, without
Executive’s consent.

If any of the events in subparagraphs (i) through (v) above occurs (each, an
“Event”), Executive shall give Company written notice (“Executive Notice”)
within 90 days following Executive’s knowledge of an Event that Executive
intends to terminate employment as a result. The company shall have 30 days
following receipt of the Executive Notice in which to cure the Event. If the
Company does not take such action within that time, the Event shall constitute
Good Reason. If Executive does not provide the Executive Notice within 90 days
as required above then the Event shall not constitute Good Reason, and
thereafter, for purposes of determining whether Executive has Good Reason,
Executive’s terms and conditions of employment after the occurrence of the Event
shall be substituted for those terms and conditions of Executive’s employment in
effect immediately prior to the date of this Agreement.

 

  (g) “Venture” means an entity in which the Company or an Affiliate has a
management or voting interest.

 

13



--------------------------------------------------------------------------------

I HAVE READ THE FOREGOING AGREEMENT, FULLY UNDERSTAND IT AND HAVE VOLUNTARILY
EXECUTED IT ON THE DATE WRITTEN BELOW, SIGNIFYING THEREBY MY ASSENT TO, AND
WILLINGNESS TO BE BOUND BY, ITS TERMS:

 

Date: December 17, 2013     By:  

/s/ Christofer M. Mowry

      Christofer M. Mowry

Before me, a Notary Public in and for Mecklenburg County, North Carolina,
personally appeared the above-named Christofer M. Mowry, who acknowledged that
he did sign the foregoing instrument, and that the same is his free act and
deed.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at Charlotte,
North Carolina, this 17th day of December, 2013.

 

/s/ Wendy A. Walters

NOTARY PUBLIC

 

    The Babcock & Wilcox Company Date: December 17, 2013     By:  

/s/ E. James Ferland

      E. James Ferland, President and Chief Executive Officer

Before me, a Notary Public in and for Mecklenburg County, North Carolina,
personally appeared the above-named The Babcock & Wilcox Company through E.
James Ferland, its President and Chief Executive Officer, who acknowledged that
s/he did sign the foregoing instrument for and on behalf of The Babcock & Wilcox
Company, and that the same is the free act and deed of The Babcock & Wilcox
Company and the free act and deed of such officer as its agent.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at Charlotte,
North Carolina, this 17th day of December, 2013.

 

/s/ Barbara Armstrong

NOTARY PUBLIC

 

14



--------------------------------------------------------------------------------

EXHIBIT A

RESTRICTED STOCK UNITS

GRANT AGREEMENT

Effective on the commencement of the Agreement (the “Date of Grant”), the
Compensation Committee of the Board of Directors (the “Committee”) of The
Babcock & Wilcox Company (“B&W”) awarded you a grant of restricted stock units
(“RSUs”) under the 2010 Long-Term Incentive Plan of B&W, as amended and restated
February 22, 2011 (the “Plan”). The provisions of the Plan are incorporated
herein by reference.

Any reference or definition contained in this Grant Agreement shall, except as
otherwise specified, be construed in accordance with the terms and conditions of
the Plan and all determinations and interpretations made by the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive on you and your legal representatives and beneficiaries. The term
“B&W” as used herein with reference to employment shall include Affiliates of
B&W. Whenever the words “you or your” are used in any provision hereof under
circumstances where the provision should logically be construed to apply to the
beneficiary, estate, or personal representative, to whom any rights under this
Grant Agreement may be transferred by will or by the laws of descent and
distribution, it shall be deemed to include such person. The term “Agreement”
refers to the Retention Agreement pursuant to which this grant of RSUs is being
made to you.

Restricted Stock Units

RSU Award. You have been awarded RSUs. Each RSU represents a right to receive
one share of B&W common stock on the Vesting Date, as set forth in the “Vesting
Requirements” paragraph below.

Vesting Requirements. Subject to the “Forfeiture of RSUs” provision below, RSUs
do not provide you with any rights or interest therein until they become vested
under one or more of the following circumstances (each a “Vesting Date”):

 

  (i) in one-third (1/3) increments on the first, second and third anniversaries
of the November 13, 2013 provided your employment has not been terminated for
Cause (as defined in the Agreement) or you have not resigned without Good Reason
(as defined in the Agreement) as of the applicable anniversary;

 

  (ii) 100% of the then remaining outstanding RSUs on the earliest to occur,
prior to the third anniversary of the Date of Grant, of: (a) the date your
employment is terminated by B&W for reasons other than Cause or you resign for
Good Reason, (b) your date of death, (c) your Disability (as defined in the
Agreement) or (d) termination of employment upon the last day of the eighteen
month Transition Period (unless by the Company for Cause).

Forfeiture of RSUs. In the event your employment is terminated for Cause or you
resign without Good Reason prior to a Vesting Date, any unvested RSUs granted
hereunder shall be forfeited.

In the event that (a) you are convicted of (i) a felony or (ii) a misdemeanor
involving fraud, dishonesty or moral turpitude, (b) you materially breach the
provisions of Paragraphs 5, 6 or 7 of the Agreement, (c) you engage in any
activity during the Agreement Term that would have constituted Cause, (d) you
engage

 

15



--------------------------------------------------------------------------------

in conduct that adversely affects or may reasonably be expected to adversely
affect the business reputation or economic interests of B&W, or (e) you fail to
deliver in connection with a Transaction the declaration attached to the
Agreement as Exhibit D thereto, as determined in the reasonable judgment of the
Committee, then all RSUs and all rights or benefits awarded to you under this
grant of RSUs are forfeited, terminated and withdrawn immediately upon such
conviction or notice of such determination. The Committee shall have the right
to suspend any and all rights or benefits awarded to you hereunder pending its
investigation and final determination with regard to such matters. The
forfeiture provisions of this paragraph are in addition to the provisions under
the heading “Clawback Provisions” below and the provisions of Paragraph 9 of the
Agreement.

Settlement of RSUs. RSUs shall be settled in shares of B&W common stock, which
shares shall be distributed within 30 days after the applicable Settlement Date.
With respect to RSUs that vest in accordance with clause (i) of the section
entitled “Vesting Requirements”, “Settlement Date” means the applicable Vesting
Date. With respect to RSUs that vest in accordance with clause (ii) of such
section, “Settlement Date” means the date(s) such RSUs would have vested under
clause (i) assuming your employment with B&W continued through such dates.

Dividend, Voting Rights and Other Rights. You shall have no rights of ownership
in the shares of B&W common stock underlying the RSUs and shall have no right to
vote such shares until the date on which the shares are transferred to you
pursuant hereto. To the extent that cash dividends are otherwise paid with
respect to shares of B&W common stock, dividend equivalents will be credited
with respect to the shares underlying the RSUs and shall be deferred (with no
earnings accruing) until and paid contingent upon the vesting of the related
RSUs and paid at the same time the underlying shares are transferred to you.

Taxes

You will realize income in connection with this RSU grant in accordance with the
tax laws of the jurisdiction that is applicable to you. You should consult your
tax advisor as to the federal and/or state income tax consequences associated
with this RSU grant as it relates to your specific circumstances.

By acceptance of this letter, you agree that any amount which B&W is required to
withhold on your behalf, including state income tax and FICA withholding, in
connection with income realized by you under this grant or as otherwise required
under applicable law will be satisfied by withholding whole units or shares
having an aggregate fair market value as near equal in value but not exceeding
the amount of such required tax withholding, unless the Committee determines to
satisfy the statutory minimum withholding obligation by another method permitted
by the Plan.

Regardless of the withholding method, you will promptly pay to B&W the amount of
income tax which B&W is required to withhold in connection with the income
realized by you in connection with this grant and, unless prohibited by
applicable law, that you hereby authorize B&W to withhold such amount, in whole
or in part, from subsequent salary payments, without further notice to you.

 

16



--------------------------------------------------------------------------------

Transferability

RSUs granted hereunder are non-transferable other than by will or by the laws of
descent and distribution or pursuant to a qualified domestic relations order.

Securities and Exchange Commission Requirements

If you are a Section 16 insider, this type of transaction must be reported on a
Form 4 before the end of the second (2nd) business day following the Date of
Grant. Please be aware that if you are going to reject the grant, you should do
so immediately after the Date of Grant to avoid potential Section 16 liability.
Please advise Kathy Peres and Angie Winter immediately by e-mail, fax or
telephone if you intend to reject this grant. Absent such notice of rejection,
B&W will prepare and file the required Form 4 on your behalf within the required
two business day deadline.

If you are covered by these requirements you will have already been advised of
your status. If you become a Section 16 insider at some future date, reporting
will be required at that time. If Section 16 applies to you, you are also
subject to Rule 144. This Rule is applicable only when the shares are sold, so
you need not take any action under Rule 144 at this time.

Clawback Provisions

Recovery of RSUs. In the event that B&W is required to prepare an accounting
restatement due to the material noncompliance of B&W with any financial
reporting requirement under the U.S. federal securities laws as a result of
fraud (a “Restatement”) and the Board reasonably determines that you knowingly
engaged in the fraud, B&W will have the right to recover the RSUs granted during
the three-year period preceding the date on which the Board or B&W, as
applicable, determines it is required to prepare the Restatement (the
“Three-Year Period”), or vested in whole or in part during the Three-Year
Period, to the extent of any excess of what would have been granted to or would
have vested for you under the Restatement.

Recovery Process. In the event a Restatement is required, the Board, based upon
a recommendation by the Committee, will (a) review the RSUs either granted or
vested in whole or in part during the Three-Year Period and (b) in accordance
with the provisions of this Agreement and the Plan, will take reasonable action
to seek recovery of the amount of such RSUs in excess of what would have been
granted to or would have vested for you under the Restatement (but in no event
more than the total amount of such RSUs), as such excess amount is reasonably
determined by the Board in its sole discretion, in compliance with Section 409A
of the Code. There shall be no duplication of recovery under Article 19 of the
Plan and any of 15 U.S.C. Section 7243 (Section 304 of The Sarbanes-Oxley Act of
2002) and Section 10D of the Exchange Act. These clawback provisions are in
addition to the forfeiture provisions contained under the heading “Forfeiture of
RSUs” above and the provisions of Paragraph 9 of the Agreement.

 

17



--------------------------------------------------------------------------------

Other Information

Neither the action of B&W in establishing the Plan, nor any action taken by it,
by the Committee or by your employer, nor any provision of the Plan or this
Agreement shall be construed as conferring upon you the right to be retained in
the employ of B&W

 

18



--------------------------------------------------------------------------------

EXHIBIT B

PERFORMANCE RESTRICTED STOCK UNITS

GRANT AGREEMENT

Effective on the commencement of the Agreement (the “Date of Grant”), the
Compensation Committee of the Board of Directors (the “Committee”) of The
Babcock & Wilcox Company ( “B&W”) awarded you a grant of performance-based
restricted stock units (“PRSUs”) under the 2010 Long-Term Incentive Plan of B&W,
as amended and restated February 22, 2011 (the “Plan”). The provisions of the
Plan are incorporated herein by reference.

Any reference or definition contained in this Grant Agreement shall, except as
otherwise specified, be construed in accordance with the terms and conditions of
the Plan and all determinations and interpretations made by the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive on you and your legal representatives and beneficiaries. The term
“B&W” as used herein with reference to employment shall include Affiliates (as
defined in the agreement) of B&W. Whenever the words “you or your” are used in
any provision hereof under circumstances where the provision should logically be
construed to apply to the beneficiary, estate, or personal representative, to
whom any rights under this Grant Agreement may be transferred by will or by the
laws of descent and distribution, it shall be deemed to include such person. The
term “Agreement” refers to the Retention Agreement pursuant to which this grant
of PRSUs is being made to you.

Performance RSUs

PRSU Award. You have been awarded an initial number of performance-based
restricted stock units (the “Initial PRSUs”). These PRSUs represent a right to
receive shares of B&W common stock, calculated as described below, provided the
applicable performance measures and vesting requirements set forth in this
Agreement have been satisfied. No shares are awarded or issued to you on the
Date of Grant.

Vesting Requirements. Subject to the “Forfeiture of PRSUs” provision below,
PRSUs do not provide you with any rights or interest therein until they become
vested under one of the following circumstances (the “Vesting Date”):

 

  (i) On November 13, 2015, provided you are employed by B&W on that date; or

 

  (ii) On the six month anniversary of the date your employment with B&W
terminates, if such termination occurs prior to the second anniversary of the
Date of Grant and is due to termination by B&W for reasons other than Cause (as
defined in the Agreement), your resignation with Good Reason (as defined in the
Agreement), your death or Disability (as defined in the Agreement).

 

19



--------------------------------------------------------------------------------

The number of PRSUs in which you vest on the Vesting Date is determined as
described in the “Number of PRSUs” section below.

Forfeiture of PRSUs. Unless your employment is terminated by B&W without Cause,
you resign for Good Reason or your employment terminates due to death or
disability, Performance RSUs which are not vested on the date of termination of
employment with B&W, will be forfeited coincident with such termination of
employment.

In the event that (a) you are convicted of (i) a felony or (ii) a misdemeanor
involving fraud, dishonesty or moral turpitude, (b) you materially breach the
provisions of Paragraph 5, 6 or 7 of the Agreement, (c) you engage in any
activity during the Agreement Term that would have constituted Cause, (d) you
engage in conduct that adversely affects or may reasonably be expected to
adversely affect the business reputation or economic interests of B&W, or
(e) you fail to deliver in connection with a Transaction the declaration
attached to the Agreement as Exhibit D, as determined in the reasonable judgment
of the Committee, then all PRSUs and all rights or benefits awarded to you under
this grant of PRSUs are forfeited, terminated and withdrawn immediately. The
Committee shall have the right to suspend any and all rights or benefits awarded
to you hereunder pending its investigation and final determination with regard
to such matters. The forfeiture provisions of this paragraph are in addition to
the provisions under the heading “Clawback Provisions” below and Paragraph 9 of
the Agreement.

Number of PRSUs. The number of PRSUs in which you will vest under this
Agreement, if any, will be determined as of the end of the Performance
Measurement Period, based on the percentage of the membership interests of GmP
sold in connection with a “Transaction” (as defined below) during the
Performance Measurement Period, the “Cash Consideration” (as defined below)
received in connection with a Transaction and the “Implied Value” of the mPower
small modular reactor business (as defined below) of such Transaction.

“Cash Consideration” means the total amount of cash and the fair market value of
other property paid or payable (including amounts paid into escrow (to the
extent released to the Company)) to the Company in connection with each
Transaction during the Performance Measurement Period. If B&W has agreed as part
of a Transaction that the Consideration is subject to increase by contingent
payments related to future events, the Number of PRSUs shall be calculated and
vest taking into account such payments as and when they are actually made to the
extent made prior to the end of the Performance Measurement Period; provided,
that in the event any such payments are received after the Performance
Measurement Period but prior to December 31, 2015 as a result of any events
related to the mPower design certification submittal (including, but not limited
to, docketing) to the U.S. Nuclear Regulatory Commission, Executive shall be
entitled to a true-up of the number of PRSUs earned as if all such payments were
received prior to the end of the Performance Measurement Period. The number of
PRSUs earned as a result of the true-up in the preceding sentence shall be
distributed as soon as administratively practical after the Company receives
such payments, but in no event later than March 15 following the end of the
calendar year in which the payment is received. For purposes of determining the
fair market value of any non-cash Consideration, such determination shall be
made by the Board of Directors or the Committee in good faith. To the extent the
Transaction includes tangible and/or intangible assets not specifically relating
to the development and commercialization of the mPower small modular reactor
business (“Non-mPower Assets”), Cash Consideration shall exclude the amount of
cash or fair market value of other property paid or payable to the Company
relating to such Non-mPower Assets (“Non-mPower Consideration”). Unless
otherwise expressly agreed to by the parties to the Transaction, the value of
any Non-mPower Consideration shall be made by the Board of Directors or the
Committee in good faith.

 

20



--------------------------------------------------------------------------------

“Implied Value” means the amount determined by applying the following formula:

 

 

Aggregate Cash Consideration for All Transactions

   x    100   Aggregate Percentage of GmP Membership Interests Sold      

For example, if 30% of GmP is sold in connection with Transactions with
aggregate cash consideration of $150 million, the Implied Value is
(150,000,000/30) x 100, or $500 million.

“Performance Measurement Period” means the period beginning on the date the
Agreement is fully executed by the Parties and ending on the applicable Vesting
Date.

“Transaction” means (for purposes of this Grant Agreement) a transaction or a
series of transactions that results in the sale or disposition of all or a
portion of B&W’s ownership interests in (a) (i) Babcock & Wilcox Modular
Reactors, LLC, (ii) GmP, (iii) the capital stock of Babcock & Wilcox mPower,
Inc., or (iv) any combination thereof, or (b) all or a portion of the assets of
the mPower small modular reactor business, with an Effective Date within the
Performance Measurement Period. For purposes of the Grant Agreement, a “sale or
disposition” shall include a recapitalization or similar transaction whereby B&W
receives Cash Consideration with respect to its ownership in any of the
foregoing entities or assets and its resulting ownership interest percentage in
any of the foregoing entities is decreased.

The number of PRSUs that vest upon the expiration of the Performance Measurement
Period is the applicable percentage of the Initial PRSUs, determined in
accordance with the following matrix:

XXXXXXXXXX

To the extent the Transaction does not involve the sale or disposition of
ownership interests in Babcock & Wilcox Modular Reactors, LLC, GmP, or Babcock &
Wilcox mPower, Inc., the aggregate percentage interest of GmP transferred for
purposes of this Grant Agreement will be determined by the Board of Directors or
the Committee in good faith (it being the intention of the parties that a sale
of the mPower small modular reactor business assets will cause the PRSUs to vest
consistent with a sale of such membership interests or capital stock).

Vested percentages between the amounts shown in the matrix will be calculated by
linear interpolation. The vested percentage will be 0% if less than 10% of the
membership interests of GmP is sold as of the last day a Vesting Date could
occur hereunder. In no event will a number of PRSUs greater that 200% of the
Initial PRSUs vest hereunder.

Settlement of Performance RSUs. You will receive one share of B&W common stock
for each PRSU that vests under this Agreement. Shares shall be distributed as
soon as administratively practicable after the Vesting Date, but in no event
later than March 15 following the end of the calendar year in which the Vesting
Date occurs.

 

21



--------------------------------------------------------------------------------

Dividend, Voting Rights and Other Rights. You shall have no rights of ownership
in the shares of B&W common stock underlying the PRSUs and shall have no right
to vote such shares until the date on which the shares are transferred to you
pursuant hereto. To the extent that cash dividends are otherwise paid with
respect to shares of B&W common stock, notional dividend equivalents will be
credited with respect to the shares underlying the PRSUs (with no earnings
accruing), and contingent upon the vesting of the related PRSUs shall be paid at
the same time the underlying shares are transferred to you.

Taxes

You will realize income in connection with this PRSUs grant in accordance with
the tax laws of the jurisdiction that is applicable to you. You should consult
your tax advisor as to the federal and/or state income tax consequences
associated with this Performance Share grant as it relates to your specific
circumstances.

By acceptance of this grant, you agree that any amount which B&W is required to
withhold on your behalf, including state income tax and FICA withholding, in
connection with income realized by you under this grant or as otherwise required
under applicable law will be satisfied by withholding whole units or shares
having an aggregate fair market value as near equal in value but not exceeding
the amount of such required tax withholding, unless the Committee determines to
satisfy the statutory minimum withholding obligation by another method permitted
by the Plan.

Regardless of the withholding method, you will promptly pay to B&W the amount of
income tax which B&W is required to withhold in connection with the income
realized by you in connection with this grant and, unless prohibited by
applicable law, that you hereby authorize B&W to withhold such amount, in whole
or in part, from subsequent salary payments, without further notice to you.

Transferability

Performance RSUs granted hereunder are non-transferable other than by will or by
the laws of descent and distribution or pursuant to a qualified domestic
relations order.

Securities and Exchange Commission Requirements

If you are a Section 16 insider, this grant of PRSUs is not reportable on a Form
4 unless and until they become vested. At that time, the number of PRSUs
ultimately awarded to you must be reported on a Form 4 before the end of the
second (2nd) business day following the applicable Vesting Date. Please be aware
that if you are going to reject the grant, you should do so immediately after
the Date of Grant. Please advise Kathy Peres or Angie Winter immediately by
e-mail, fax or telephone if you intend to reject this grant.

Those of you covered by these requirements will have already been advised of
your status. Others may become Section 16 insiders at some future date, in which
case reporting will be required in the same manner noted above. If Section 16
applies to you, you are also subject to Rule 144. This Rule is applicable only
when the shares are sold, so you need not take any action under Rule 144 at this
time.

 

22



--------------------------------------------------------------------------------

Clawback Provisions

Recovery of PRSUs. In the event that B&W is required to prepare an accounting
restatement due to the material noncompliance of B&W with any financial
reporting requirement under the U.S. federal securities laws as a result of
fraud (a “Restatement”) and the Board reasonably determines that you knowingly
engaged in the fraud, B&W will have the right to recover the Performance RSUs
granted during the three-year period preceding the date on which the Board or
B&W, as applicable, determines it is required to prepare the Restatement (the
“Three-Year Period”), or vested in whole or in part during the Three-Year
Period, to the extent of any excess of what would have been granted to or would
have vested for you under the Restatement.

Recovery Process. In the event a Restatement is required, the Board, based upon
a recommendation by the Committee, will (a) review the Performance RSUs either
granted or vested in whole or in part during the Three-Year Period and (b) in
accordance with the provisions of this Agreement and the Plan, will take
reasonable action to seek recovery of the amount of such Performance RSUs in
excess of what would have been granted to or would have vested for you under the
Restatement (but in no event more than the total amount of such Performance
RSUs), as such excess amount is reasonably determined by the Board in its sole
discretion, in compliance with Section 409A of the Code. There shall be no
duplication of recovery under Article 19 of the Plan and any of 15 U.S.C.
Section 7243 (Section 304 of The Sarbanes-Oxley Act of 2002) and Section 10D of
the Exchange Act. These clawback provisions are in addition to the forfeiture
provisions contained under the heading “Forfeiture of PRSUs” above and the
provisions of Paragraph 9 of the Agreement.

Other Information

Neither the action of B&W in establishing the Plan, nor any action taken by it,
by the Committee or by your employer, nor any provision of the Plan or this
Agreement shall be construed as conferring upon you the right to be retained in
the employ of B&W or any of its subsidiaries or affiliates.

 

23



--------------------------------------------------------------------------------

EXHIBIT C

Release Agreement

This Release Agreement (the “Release Agreement”) is entered into by and between,
and shall inure to the benefit of and be binding upon, Christofer M. Mowry
(“Executive”) and The Babcock & Wilcox Company, a Delaware corporation (the
“Company”).

RECITALS:

A. Reference is made to the Retention Agreement, dated             , 2013 (the
“Agreement”), by and between the Company and Executive.

B. Execution and delivery of this Release Agreement by Executive is a condition
to Executive’s right to receive certain payments and benefits under the
Agreement.

C. Capitalized terms used and not defined herein shall have the meanings given
to them in the Agreement.

In consideration of the mutual promises and obligations set forth herein and in
the Agreement, Executive and the Company hereby agree as follows:

(a) In consideration of the foregoing, the adequacy of which is hereby expressly
acknowledged, Executive hereby unconditionally and irrevocably releases and
forever discharges, to the fullest extent applicable law permits, the
“Releasees,” as defined below, from any and every action, cause of action,
complaint, claim, demand, legal right, compensation, obligation, damages
(including consequential, exemplary and punitive damages), liability, cost
and/or expense (including attorney’s fees) that he has, may have or may be
entitled to from or against the Releasees, whether legal, equitable or
administrative, in any forum or jurisdiction, whether known or unknown, foreseen
or unforeseen, matured or unmatured, which arises directly or indirectly out of,
or is based on or related in any way to Executive’s employment with or
termination of employment from the Company, its predecessors, successors and
assigns and past, present and future Affiliates (as defined in Paragraph 13 of
the Agreement), subsidiaries, divisions and parent corporations, including,
without limitation, any such matter arising from the negligence, gross
negligence or willful misconduct of the Releasees (together, the “Released
Claims”); provided, however, that this release does not apply to any claims
solely and specifically (i) arising after the date this Agreement is executed,
(ii) for indemnification (including, without limitation, under the Company’s
organizational documents or insurance policies) arising in connection with an
action instituted by a third party against the Company, its Affiliates or
Executive in his capacity as an employee or a former officer or director of the
Company or its Affiliates (it being agreed by the Company that Executive shall
continue to be entitled to such indemnification in respect of the period prior
to the date of termination), (iii) for amounts payable under Paragraph 4 of the
Agreement or (iv) that cannot be waived by law.

(b) The parties intend this release to cover any and all Released Claims,
whether arising under any employment contract (express or implied), policies,
procedures or practices of any of the Releasees, and/or by any acts or omissions
of any of the Releasees’ agents or employees or former agents or employees
and/or whether arising under any state or federal statute, including but not
limited to state employment discrimination laws, all federal discrimination
laws, the Age Discrimination in Employment Act of 1967, as amended, the Employee
Retirement Income Security Act of 1974, as amended, all local laws and
ordinances and/or common law, without exception. As such, it is expressly
acknowledged and agreed that this release is a general release, representing a
full and complete disposition and satisfaction of all of the Releasees’ real or
alleged waivable legal obligations to Executive

 

24



--------------------------------------------------------------------------------

with the specific exceptions noted above. The term “Releasees” means the
Company, its predecessors, successors and assigns and past, present and future
Affiliates, Ventures, divisions and parent corporations and all their respective
past, present and future officers, directors, shareholders, employee benefit
plan administrators, employees and agents, individually and in their respective
capacities.

(c) The release set forth in Paragraph (a) includes a release of any claims
Executive may have under the Age Discrimination in Employment Act (“ADEA”)
against the Releasees that may have existed on or prior to the date Executive
signs this Release Agreement. The ADEA is a federal statute that prohibits
discrimination on the basis of age. By signing this Release Agreement, Executive
understands that he is waiving any and all claims arising under the ADEA that
Executive may have against the Releasees up to the date Executive signs this
Release Agreement. Executive understands that any claims under the ADEA that may
arise after he signs this Agreement are not waived. Executive acknowledges that
he is receiving consideration for the waiver of any and all claims under the
ADEA in addition to anything of value to which he is already entitled.

(d) Executive expressly agrees that neither he nor any person acting on his
behalf will file or permit to be filed any action for legal or equitable relief
against the Releasees involving any matter related in any way to his employment
with, or termination from employment with the Company, its predecessors,
successors, assigns and past, present and future Affiliates, Ventures, divisions
and parent corporations. In the event that such an action is filed, Executive
agrees that the Releasees are entitled to legal and equitable remedies against
him, including an award of attorney’s fees. However, it is expressly understood
and agreed that the foregoing two sentences shall not apply to any charge filed
by Executive with the Equal Employment Opportunity Commission, any action for a
claim arising after the date this Release Agreement is executed, any action for
indemnification arising in connection with an action instituted by a third party
against the Company, its Affiliates or Executive in his capacity as an employee
or former officer or director of the Company or its Affiliates or any action
filed by Executive that is narrowly limited to seeking a determination as to the
validity of the provisions of this Exhibit A or to enforce the terms of the
Agreement referenced in Recital A hereof. Should Executive file a charge or
should a charge be filed on his behalf with the Equal Employment Opportunity
Commission or should any governmental entity, agency, or commission file a
charge, action, complaint or lawsuit against any of the Releasees based on any
Released Claim, Executive agrees not to seek or accept any resulting relief
whatsoever.

(e) Executive represents and warrants that as of the date of his execution
hereof he has no knowledge of any unlawful activity by himself, the Company or
any of the Releasees.

(f) Executive acknowledges that he had at least twenty-one (21) calendar days
from the date this Release Agreement was first presented to him to consider this
Release Agreement. By signing this Release Agreement, Executive agrees that the
Company advised him in writing to consult with an attorney. Executive can only
accept this agreement by executing it during the fourteen (14) day period
beginning on the date of his termination of employment with the Company and all
of its Affiliates and Ventures(the “Acceptance Period”) and delivering it to the
attention of the Company General Counsel at 13024 Ballantyne Corporate Place,
Suite 700, Charlotte, NC 28277 prior to 5:00 pm, Eastern time, on the last day
of the Acceptance Period. Executive has seven (7) calendar days following the
date he executes this Release Agreement within which to revoke this Release
Agreement (the “Revocation Period”) by delivering a written notice of his
revocation to the attention of the Company General Counsel at 13024 Ballantyne
Corporate Place, Suite 700, Charlotte, NC 28277 prior to the end of the
Revocation Period. This Release Agreement does not become effective or
enforceable until the Revocation Period has expired.

 

25



--------------------------------------------------------------------------------

I HAVE READ THE FOREGOING RELEASE AGREEMENT, FULLY UNDERSTAND IT AND HAVE
VOLUNTARILY EXECUTED IT ON THE DATE WRITTEN BELOW, SIGNIFYING THEREBY MY ASSENT
TO, AND WILLINGNESS TO BE BOUND BY, ITS TERMS:

 

Date:  

 

    By:  

             

        Christofer M. Mowry       The Babcock & Wilcox Company Date:  

 

    By:  

 

      Name:  

 

      Title:  

 

 

26



--------------------------------------------------------------------------------

EXHIBIT D

DECLARATION

[DATE]

This DECLARATION is made and delivered by Christofer M. Mowry, an individual
resident of the state of North Carolina, in connection with The Babcock & Wilcox
Company’s (the “Company”) entry into that certain [Membership Interest/Asset
Purchase / Stock Purchase Agreement/] (the “Agreement”), dated as of [—], 2014,
by and among the Company and [—] (the “Purchaser”). Capitalized terms used but
not otherwise defined in this Declaration will have the same meanings ascribed
to such terms in the Agreement.

The undersigned, Christofer M. Mowry, in his individual capacity, does hereby
represent to the Company, to his knowledge and except as disclosed in the “bring
down certificate” delivered by the Company to the Purchaser, as follows:

1. The representations and warranties of the Company in the Agreement are true
and correct in all material respects on and as of the Agreement Date and on and
as of the Closing Date as though such representations and warranties were made
on and as of such date (except for representations and warranties which address
matters only as to a specified date, which representations and warranties are
true and correct as of such specified date).

2. The Company has performed and complied in all material respects with all
covenants, obligations and conditions of the Agreement required to be performed
and complied with by the Company at or prior to the Closing.

3. No information provided by the Company in the Agreement or in any document
(including financial statements and schedules), certificates or other writings
furnished by the Company (or caused to be furnished by the Company) to the
Purchaser or any of its representatives pursuant to the provisions of the
Agreement contained any untrue statement of material fact or omitted to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

IN WITNESS WHEREOF, the undersigned, in his individual capacity as has executed
this DECLARATION as of the date first written above.

 

             

CHRISTOFER M. MOWRY

 

27